DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action (mailed on 12/29/21) is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US Pub. No: 2016/0056017).
Regarding claim 1, Kim et al disclose in figure 1, a plasma processing apparatus comprising: Container (chamber (200)); a stage (substrate (100)) disposed in the container (200) and including an Electrode (chuck electrode (210)), a plasma source (245) configured to generate plasma in the Container (200); bias power supply(DC generator (270)) configured to periodically supply a pulsed negative DC voltage to the electrode(210)(paragraph [0043]); an edge ring (230) disposed to surround a substrate 
Regarding claim 4, Kim et al disclose wherein the DC power supply(270) intermittently stops supplying the DC voltage (zero voltage when turn off) in an independent period from a period of the pulsed negative DC voltage. Paragraphs [0052, 0094].
Regarding claim 5, Kim et al disclose wherein the bias power supply intermittently stops supplying the pulsed negative DC voltage in an independent period from a period of the DC voltage. Paragraphs [0052, 0094].
Regarding claim 6, Kim et al disclose wherein the DC power supply intermittently stops supplying the DC voltage in an independent period from a period the pulsed negative DC voltage, and synchronously, the bias power supply intermittently stops supplying the pulsed negative DC voltage in an independent period from a period of the DC voltage. Paragraphs [0051-0052. 0094]. Regarding claim 7, Kim et al disclose wherein the first DC voltage takes two or more voltage values. Paragraph [0052, 0094].
Regarding claim 8, Kim et al disclose wherein the second DC voltage takes two or more voltage values. Paragraph [0052, 0094].

Regarding claim 24, Kim et al disclose wherein the first DC voltage is a negative DC voltage. Figure 5A.

Regarding claim 25, Kim et al disclose wherein the DC power supply is configured to only supply a negative DC voltage or a zero voltage to the edge ring. Figures 1 and 5.
Allowable Subject Matter
Claims 12-15, 17-23 are allowed. 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/Minh D A/
Primary Examiner
Art Unit 2844